Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WIRING MODULE AND POWER STORAGE MODULE

Examiner: Adam Arciero	SN: 16/248,382	Art Unit: 1727	July 23, 2021

DETAILED ACTION
The After-Final Consideration Program 2.0 response filed on July 21, 2021 has been received and entered.  Claims 1 and 3-11 are currently pending.  Claims 1 and 6 have been amended.  Claim 2 has been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The Objection to claim 6 is withdrawn because the claim has been amended. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Kim et al. on claims 1, 3 and 6 are withdrawn because the independent claim has been amended.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Kim et al. on claim 4 is withdrawn because the independent claim has been amended.

Double Patenting
The nonstatutory double patenting rejection on claim 1 has been withdrawn because the independent claim has been amended.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The closest prior art of record, Kim et al., Merriman et al., Smith et al., and Lang et al., do not specifically disclose, teach, or fairly suggest the claimed wiring module comprising the claimed holding part that comprises a holding inner wall including an inverted tapered part on a side away from the power storage element group and the terminal electrode (claims 1 and 7); or the claimed power storage module comprising the claimed conductive plate that extends from an electrode side connection part connected to the terminal electrode in a direction away from the electrode surface along the side plate, and includes an extension end part corresponding to an electric cable side connection part connected to the one end of the electric cable, and wherein the external member is disposed on a side closer to the electrode surface on the side plate (claim 11).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727